       Case 2:20-cv-00355-SAB      ECF No. 1   filed 10/02/20   PageID.1 Page 1 of 4




 1
     Brian Baker
 2   Assistant Attorney General
     7141 Cleanwater Drive SW
 3   PO Box 40126
 4   Olympia, WA 98504-0126
     (360)586-6351
 5

 6

 7

 8                                                               The Honorable
 9                      UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WASHINGTON
10                               AT SPOKANE
11   PATRICK FLEETWOOD and                         NO.
     MICHAEL FLEETWOOD,
12                                                 NOTICE OF REMOVAL TO
                            Plaintiffs,            FEDERAL COURT
13
              vs.                                  (CLERK’S ACTION
14                                                 REQUIRED)
     WASHINGTON STATE
15   UNIVERSITY,
16                          Defendant.
17

18

19   TO THE CLERK OF THE ABOVE-ENTITLED COURT:
20

21         PLEASE TAKE NOTICE that Defendant, WASHINGTON STATE
22   UNIVERSITY, hereby removes to this court the state court action described
23   below.
24         1.       This case concerns and alleges a violation of the 1st and 14th
25   Amendments and 20 U.S.C. § 1681, as well as possible state law claims.
26

      NOTICE OF REMOVAL TO FEDERAL             1                ATTORNEY GENERAL OF WASHINGTON
                                                                            Torts Division
      COURT                                                           7141 Cleanwater Drive SW
                                                                           PO Box 40126
                                                                      Olympia, WA 98504-0126
                                                                           (360) 586-6300
       Case 2:20-cv-00355-SAB      ECF No. 1    filed 10/02/20   PageID.2 Page 2 of 4




 1
     Defendant WASHINGTON STATE UNIVERSITY is an agency of the State of
 2
     Washington. The amended complaint was answered on October 2, 2020.
 3
           2.     On March 13, 2020, a complaint was filed in the Superior Court of
 4
     Washington for Whitman County, Case No. 20-2-00053-38 entitled Patrick
 5
     Fleetwood, Plaintiff, vs. Washington State University, Defendant. On September
 6
     2, 2020, an amended complaint in this action was filed in the Superior Court of
 7
     Washington for Whitman County.
 8
           3.     This amended complaint was served upon the State Defendant on
 9
     September 2, 2020. This notice of removal is being filed within 30 days of the
10
     filing of the amended complaint alleging an action under the 1st and 14th
11
     Amendments and 20 U.S.C. § 1681 against the named Defendant.
12
                             INTRADISTRICT ASSIGNMENT
13
           4.     Under 28 U.S.C. § 1331 and § 1343, the United States District Courts
14
     “have original jurisdiction of all civil actions arising under the Constitution, laws,
15
     or treaties of the United States.”
16
           5.     Plaintiffs allege that their rights under the 1st and 14th Amendments
17
     were violated by defendant.
18
           6.     This is a civil action of which this court has original jurisdiction
19
     under 28 U.S.C. § 1331 and § 1343, and is one which may be removed to this
20
     court by defendant pursuant to 28 U.S.C. § 1441(b) in that it is a civil action
21
     founded on a claim or right arising under federal law. The district court also has
22
     supplemental jurisdiction over any state claim pursuant to 28 U.S.C. § 1367. An
23
     11th Amendment bar as to supplemental claims does not divest the federal court
24
     of jurisdiction over claims arising under federal law.           Wisconsin Dept. of
25
     Corrections v. Schacht, 524 U.S. 381, 118 S. Ct. 2047, 141 L. Ed. 2d 364 (1998).
26

       NOTICE OF REMOVAL TO FEDERAL             2                ATTORNEY GENERAL OF WASHINGTON
                                                                             Torts Division
       COURT                                                           7141 Cleanwater Drive SW
                                                                            PO Box 40126
                                                                       Olympia, WA 98504-0126
                                                                            (360) 586-6300
       Case 2:20-cv-00355-SAB        ECF No. 1   filed 10/02/20   PageID.3 Page 3 of 4




 1
           7.     Venue in the Eastern District is appropriate as this is the judicial
 2
     district in which plaintiffs allegedly reside.         In addition, the Defendant
 3
     Washington State University is headquartered in Whitman County, Washington.
 4
                              RESERVES AND IMMUNITY
 5
           8.     Defendant reserves all rights and defenses, including 11th
 6
     Amendment immunity, and this notice is made without waiving Washington
 7
     State’s sovereign immunity or any other defenses it may have in response to this
 8
     lawsuit.
 9
                               SUPPORTING DOCUMENTS
10
           9.     In compliance with 28 U.S.C. § 1446(a) and LCR 101(b), the
11
     defendant will file copies of all process, pleadings and orders served upon it in
12
     this case within the fourteen (14) day deadline and with the appropriate
13
     verification of authenticity.
14
           DATED this 2nd day of October, 2020.
15
                                            ROBERT W. FERGUSON
16                                          Attorney General
17                                          s/ Brian J. Baker
18
                                            BRIAN J. BAKER, WSBA No. 54491
19                                          OID #91023
                                            Assistant Attorney General
20                                          Torts Division
                                            7141 Cleanwater Drive SW
21                                          PO Box 40126
                                            Olympia, WA 98504-0126
22                                          brian.baker@atg.wa.gov
                                            360.586.6351
23                                          Attorney for Defendant
                                            Washington State University
24

25

26

       NOTICE OF REMOVAL TO FEDERAL              3                ATTORNEY GENERAL OF WASHINGTON
                                                                              Torts Division
       COURT                                                            7141 Cleanwater Drive SW
                                                                             PO Box 40126
                                                                        Olympia, WA 98504-0126
                                                                             (360) 586-6300
       Case 2:20-cv-00355-SAB    ECF No. 1    filed 10/02/20   PageID.4 Page 4 of 4




 1                           CERTIFICATE OF SERVICE
 2         I hereby certify that on this 2nd day of October, 2020, I caused to be
 3   electronically filed the foregoing document with the Clerk of the Court using the
 4   CM/ECF system which will send notification of such filing to the following:
 5         Matthew Z. Crotty
 6         Crotty & Son Law Firm, PLLC
           905 West Riverside Avenue, Suite 404
 7
           Spokane, WA 99201
 8         matt@crottyandson.com
 9         DATED this 2nd day of October, 2020.
10
                                           ROBERT W. FERGUSON
11                                         Attorney General
12
                                           s/ Brian J. Baker
13
                                           BRIAN J. BAKER, WSBA No. 54491
14                                         Assistant Attorney General
                                           Attorneys for Defendant
15

16

17

18

19
20

21

22

23

24

25

26

      NOTICE OF REMOVAL TO FEDERAL            4                ATTORNEY GENERAL OF WASHINGTON
                                                                           Torts Division
      COURT                                                          7141 Cleanwater Drive SW
                                                                          PO Box 40126
                                                                     Olympia, WA 98504-0126
                                                                          (360) 586-6300
